DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed April 1, 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Clinton Wimbish on April 14, 2021.

The application has been amended as follows: 
Cancel claims 21-23 without prejudice

Claims 1-6, 8, and 10-13 are allowable. Claims 14-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I and II, as set forth in the Office action mailed on November 11/3/2020, is hereby withdrawn and claims 14-16  hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-6, 8, and 10-16 are currently pending wherein claims 1-6, 8, and 10-13 read on an ink and claims 14-16 read on a method of printing a three-dimensional article using said ink.

Allowable Subject Matter
Claims 1-6, 8, and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Greisiger et al (US 2012/0296021) and Koizuka et al (JP 2017-101213).

Summary of claim 1:
An ink for use in a three-dimensional printing system comprising:
1 0-70 wt. % cyclopolymerizable monomer, based on the total weight of the ink,
wherein the cyclopolymerizable monomer comprises a first ethenyl or ethynyl moiety and a second ethenyl or ethynyl moiety, and wherein the cx-carbon of the first 
the cyclopolymerizable monomer has the structure of Formula (I):

    PNG
    media_image1.png
    161
    240
    media_image1.png
    Greyscale

wherein:
R1 is a hydrocarbon group having 1-4 carbon atoms:
R2 is a hydrocarbon group having 1 -4 carbon atoms:
the total number of carbon atoms of R1 and R2 does not exceed 5:
		R3 is 
    PNG
    media_image2.png
    37
    194
    media_image2.png
    Greyscale

		R4 is 
    PNG
    media_image3.png
    36
    190
    media_image3.png
    Greyscale

		R5 is 
    PNG
    media_image4.png
    139
    435
    media_image4.png
    Greyscale
 or a polymerizable moiety; and
R6 is a substituted or unsubstituted hydrocarbon group having 1-30 carbon atoms.

Greisiger teaches a radiation curing coating (0003) that forms thin layers (0004) that contains the following monomer:

    PNG
    media_image5.png
    139
    205
    media_image5.png
    Greyscale

(0077) reading on a cyclopolymerizable monomer having ethenyl moieties at the 1,3, a 1,5, a 1,6, a 1,7 and a 1,8 position (0077).  Geisiger teaches the monomer to be a concentration of 18.24% (0110).  However, Geisiger does not teach or fairly suggest the claimed ink wherein the cyclopolymerizable monomer is the claimed compound.  Applicant has further shown that when the claimed compound is not present in the composition properties such as impact strength and elongation at break are negatively affected.

Koizuka teaches an active energy-curable composition for an ink to form 3 dimensional objects (title) that contains the following formula:

    PNG
    media_image6.png
    353
    410
    media_image6.png
    Greyscale

However, Koizuka does not teach or fairly suggest the claimed ink wherein the cyclopolymerizable monomer is the claimed compound.  Applicant has further shown that when the claimed compound is not present in the composition properties such as impact strength and elongation at break are negatively affected.


In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763